Citation Nr: 0735571	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  06-38 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Vermont Veterans Affairs 
Section, Military Department


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from November 1965 to November 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2006 rating decision of the 
White River Junction, Vermont, regional office (RO) of the 
Department of Veterans Affairs (VA). 

The veteran appeared at hearing before the undersigned 
Veterans Law Judge in September 2007.  A transcript of this 
hearing is in the record. 


FINDINGS OF FACT

1.  The veteran participated in combat during service. 

2.  The veteran has a current diagnosis of PTSD, related to 
combat stressors.


CONCLUSION OF LAW

PTSD was incurred due to active service.  38 U.S.C.A. 
§§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2007), and implemented in part at 38 C.F.R § 3.159 (2007), 
amended VA's duties to notify and to assist a claimant in 
developing information and evidence necessary to substantiate 
the claim.

The duty to notify and duty to assist the veteran has been 
met in this case.  Furthermore, given the favorable nature of 
this decision, any failures in the duty to notify or duty to 
assist are harmless error, as it has failed to result in any 
prejudice to the veteran. 

The veteran contends that he has developed PTSD as a result 
of traumatic experiences in Vietnam.  These experiences 
include flying into combat areas under enemy fire and being 
aboard a helicopter when it was shot down. 

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for PTSD requires medical evidence 
diagnosing the condition, a link established by medical 
evidence between current symptoms and an inservice stressor, 
and credible supporting evidence that the claimed inservice 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the veteran and the claimed 
stressor is related to combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  If the evidence establishes 
that the veteran was a prisoner-of-war and the claimed 
stressor is related to that prisoner-of-war experience, in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f); see Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  

The veteran's personnel records confirm that he served in 
Vietnam from March 1967 to March 1968.  He was transferred 
from a military police unit to a helicopter unit in October 
1967.  The veteran's new unit was Company D, 227th Aviation 
Battalion, 1st Cavalry Division.  His military occupational 
specialty was helicopter mechanic.  He was awarded the Air 
Medal.  

The post service medical records show that the veteran 
received treatment for anxiety, depression and PTSD from 2000 
to 2005 at a private facility.  The diagnosis of PTSD was 
made by November 2004.  

The veteran was afforded a VA PTSD examination in November 
2005.  The examiner reviewed the veteran's claims folder, and 
also interviewed the veteran.  The veteran denied any combat 
wounds.  However, he described an event in which he witnessed 
an aircraft burning with bodies inside.  He also related that 
on one occasion, he was in a helicopter that was shot down.  
His helicopter landed safely in a rice paddy, but was then 
almost hit by another damaged aircraft which pulled up at the 
last moment.  The veteran also saw another helicopter get 
blown up by a rocket propelled grenade.  After completion of 
the interview and examination, the diagnosis was PTSD.  

The examiner noted that the veteran had witnessed and 
experienced potential threat for injury to him and to others, 
and he had responded with fear and horror.  He also 
experienced intrusive thoughts, avoided talking about 
Vietnam, had feelings of detachment from others, sleep 
disturbances, poor concentration, and hyperstartle response.  
The examiner concluded that the veteran met the signs and 
symptoms for PTSD as outlined in the American Psychiatric 
Association: Diagnostic and Statistical Manual of Mental 
Disorder (DSM), 32 (4th ed.) (1994) (DSM-IV).  Certain pre-
trauma risk factors were also noted, including physical abuse 
during childhood.  

At the September 2007 hearing, the veteran offered testimony 
that described his duties in Vietnam.  He stated that he was 
a door gunner aboard a helicopter gunship, and that they 
would escort supply helicopters to protect them from the 
enemy and to draw enemy fire.  The veteran described several 
stressful incidents in which his helicopter was fired upon by 
the enemy, including the occasion in which his aircraft was 
shot down.  See Transcript.  

Analysis

As for the veteran's claimed stressors, the personnel records 
shows that he served in a helicopter unit, and that he 
received the Air Medal.  According to information from the 
Department of Defense, the Air Medal is awarded to any person 
who "distinguishes himself or herself by heroic or 
meritorious achievement while participating in an aerial 
flight".  This confirms that the veteran flew missions while 
assigned to the helicopter unit.  The veteran has testified 
that he came under enemy fire while flying these missions, 
and that he was shot down on one occasion.  The Court has 
held that receiving enemy fire can constitute participation 
in combat.  Sizemore v. Principi, 18 Vet. App. 264 (2004).  

A determination that a veteran engaged in combat with the 
enemy may be supported by any evidence which is probative of 
that fact, and there is no specific limitation of the type or 
form of evidence that may be used to support such a finding.  
VAOPGCPREC 12-99 (1999).  Evidence submitted to support a 
claim that a veteran engaged in combat may include the 
veteran's own statements and an "almost unlimited" variety 
of other types of evidence.  Gaines v. West, 11 Vet. App. 
353, 359 (1998).  Given the available personnel records and 
the veteran's testimony, it is at least as likely as not that 
the veteran participated in combat.  That being the case, no 
additional confirmation of his claimed stressors are 
necessary.  

The veteran has diagnoses of PTSD from both his private 
doctor and from the November 2005 VA examiner.  The VA 
examiner discussed all of the veteran's claimed stressors, 
including the incident in which the helicopter was shot down, 
and based the diagnosis of PTSD on these stressors.  Although 
the examiner noted the pre-trauma risk factors from 
childhood, there is no opinion indicating that these factors 
were the stressors that resulted in PTSD.  Therefore, as 
there is evidence of a current diagnosis of PTSD, a link 
between the current diagnosis and inservice stressors, and 
credible evidence that claimed stressors occurred, 
entitlement to service connection is established.  38 C.F.R. 
§ 3.304(f).


ORDER

Entitlement to service connection for PTSD is granted. 



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


